Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on September 23, 2022. Claims 1-20 were pending in the Application. Claims 1, 4-5, 11, and 14-15 are amended. No new claims have been added. Claims 6 and 16 have been canceled. Claims 1 and 11 are the independent claims, the remaining claims depend, directly or indirectly, on claims 1 and 11. Thus claims 1-5, 7-15, and 17-20 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments




















In the context of 35 U.S.C. §101, Applicant respectfully disagrees and submits that the pending claims are patent eligible. Applicant is of the opinion that the claims are statutory as “the limitations are neither mental steps performable in the human mind, nor are they steps performed merely using a generic device”, “amended claims are a mental process without evaluating the detailed limitations is a clear error … are a method of organizing human activity, fundamental economic principles or practices and is an abstract idea is fundamentally flawed and inconsistent with MPEP2106.04(a)(2)(III)(A)”, “currently amended claims integrate any alleged abstract idea into the practical application”, “additional elements in the currently amended claims represent significantly more … are a practical implementation of the abstract idea … in a non-conventional and non-generic way …”, and “currently amended claims are analogous to recent court decisions finding the subject matter is not directed to an abstract idea”.
Initially, the Examiner would like to point out the claims were grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” (see Non-Final Rejection, sections 8-13, dated 06/28/2022). Further, the claims are directed to a “non-technical problem.” For example, specification, [page 1, lines 12-13], recites “… facilitating the managing of payments ...” As another example, specification, [page 2, lines 9-14], recites “Existing technologies do not provide full and seamless integration of all payment systems to centralize the process and procedure into a single management system. Therefore, there is a need for improved methods and systems for facilitating the managing of payments made using digital wallets ...” Again, the claimed solution is directed to the abstract idea of “managing of payments,” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Examiner notes the basis of the rejection was, and is not as any mental process covering performance in the mind, but classified as an abstract idea, “managing of payments”, grouped under “Certain Method of Organizing Human Activity”, fundamental economic principles or practices.
With respect to the additional elements operating in a non-conventional and non-generic way and reflecting an improvement to a particular technological environment, the additional elements of “digital wallets”, “a communication device”, “a near field communication (NFC) chip”, “a card”, “a processing device”, “a storage device”, and “at least one machine learning model” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating and/or implementing the acts of “managing of payments.” The claims are not directed to improving computers or related technologies, but improving the method for managing of payments. For potential improvement in an abstract idea “managing of payments,” it is important to keep in mind that an improvement in the abstract idea itself (e.g. a payment management concept) is not an improvement in technology. (See MPEP § 2106.04(d)(1)).
Finally, Examiner notes the basis of the rejection is not being analogous to recent court decisions, such as Ex parte Schmid, Ex parte Steiner, Synopsys, BASCOM, McRO, DDR Holdings, SiRF Technology, Thales Visionix, and Enfish, but Alice, by applying the 2019 PEG subject matter eligibility analysis and flowchart according to MPEP § 2106. And, based on this standard, the claims are non-statutory, and correctly rejected under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 103, Applicant submits Gurunathan neither teaches nor suggests the limitation, "receiving, using a communication device, payment request data from a near field communication (NFC) chip comprised in a card", as recited in the currently amended claims 1 and 11.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, amended claims 1 and 11 are not patentable. Amended claims 1 and 11 stand rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Dhodapkar (US 10909525 B1) now applying to the applicable amended sections for claims 1 and 11. Therefore, the amended claims 1 and 11 stand rejected under 35 U.S.C. § 103. The rejection under 35 U.S.C. § 103 for claims 1-5, 7-15, and 17-20 is maintained.
In the context of 35 U.S.C. § 103, Applicant submits Campos neither teaches nor suggests the limitation, "wherein the authorizing of the transaction further comprises authorizing the transaction of the first fund from each of the at least one first account;" and "canceling, using the processing device, the at least first account from the digital wallet after the transaction of the first fund from each of the at least one first account, as recited in currently amended claims 5 and 15.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, amended claims 5 and 15 are not patentable. Amended claims 5 and 15 stand rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Martin (US 10776769 B2) now applying to the applicable amended sections for claims 5 and 15. Therefore, the amended claims 5 and 15 stand rejected under 35 U.S.C. § 103. The rejection under 35 U.S.C. § 103 for claims 5 and 15 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-5 and 7-10 are directed to “a method” for facilitating managing of payments made using digital wallets; and claims 11-15 and 17-20 are directed to “a system” for facilitating managing of payments made using digital wallets. Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-5, 7-15, and 17-20 are directed to the abstract idea “managing of payments,” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites the method steps “receiving, using …, payment request data from …, wherein the payment request data comprises a payment amount and a digital wallet identifier associated with a …; identifying, … based on the digital wallet identifier; retrieving, … digital wallet data associated with … identifying of the digital wallet, wherein the digital wallet data comprises one or more account data associated with one or more accounts …; analyzing, using the …, the digital wallet data and the payment request data using at least one …; determining, using the …, an account preferability for the one or more accounts based on the analyzing; identifying, using the …, at least one account from the one or more accounts based on the determining of the account preferability; and authorizing, using …, a transaction for the payment amount from the at least one account based on the identifying of the at least one account, wherein the payment amount is transacted from the at least one account based on the authorizing.” Accordingly, the claim recites an abstract idea “managing of payments.” (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “digital wallets”, “a communication device”, “a near field communication (NFC) chip”, “a card”, “a processing device”, “a storage device”, and “at least one machine learning model” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating and/or implementing the acts of “managing of payments.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “managing of payments” using computer technology (e.g., “a processing device” and “a communication device”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-5 and 7-10, which depend from claim 1, and dependent claims 12-15 and 17-20, which depend from claim 11, do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea, “managing of payments” of the independent claims. The dependent claims do not recite any additional elements which when analyzed individually, and as an ordered combination with the other dependent claims, do not amount to significantly more. Claims 2-5, 7-10, 12-15, and 17-20 further use a computer performing functions that correspond to automating and/or implementing the acts of “managing of payments.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “managing of payments.” 
Hence, claims 1-5, 7-15, and 17-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 and 17-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter Situations
Claim 5 recites “canceling, using the processing device, the at least first account after the transaction of the first fund from each of the at least one first account;” The limitation “canceling … the at least first account after the transaction of the first fund from each of the at least one first account” identifies subject matter not properly described in the application as filed as the limitation only appears in the claims portion of Applicant’s disclosure. Specification, [page 11, lines 32-33; page 12, lines 1-2] recites “If an account from the corresponding associated accounts does not have sufficient funds, the disclosed system terminates the card with zero balance and inspects the remaining accounts to determine which accounts have sufficient funds for the difference in payment”, and specification, [page 14, lines 22-24] recites “Thus, any card that does not have sufficient funds is terminated during the process with zero balance for that corresponding charge transaction.” The specification is silent as to the limitation “canceling … the at least first account after the transaction of the first fund from each of the at least one first account”, therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. Additionally, similar language is recited in claim 15. (See MPEP § 2163.06 and MPEP § 608.04(a)) 

Written Description
Claim 11 recites “a communication device configured for receiving payment request data …; a processing device … the processing device is configured for: identifying the digital …; analyzing digital …; determining an account …; identifying at least one …; and authorizing a transaction …; a storage device … the storage device is configured for retrieving …” The specification does not inform one of ordinary skill as to a specific “configuration for” a communication device, the processing device, and the storage device in performing the identified functional limitations; and lacks support for the claim language. Therefore, the written description is not necessarily met. Additionally, similar language is recited in claims 13, 15, and 18-19. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gurunathan et al (U. S. Patent Application Publication No. 20190362339 A1), herein referred to as Gurunathan, in view of Kohli (U. S. Patent Application Publication No. 20200234268 A1), herein referred to as Kohli, and in further view of Dhodapkar et al (U. S. Patent No. 10909525 B1), herein referred to as Dhodapkar. 
Regarding claims 1 and 11, Gurunathan discloses a method for facilitating managing of payments made using digital wallets, the method comprising: receiving, using a communication device (FIG. 7, items 705, 725, and [0086]), … wherein the payment request data comprises a payment amount and a digital wallet identifier associated with a digital wallet (FIG. 2, items 205, 210, and [0050]-[0052] and [0101];
identifying, using a processing device, the digital wallet based on the digital wallet identifier (FIG. 1, item 140, and [0050]);
retrieving, using a storage device (FIG. 1, items 106 a-n, and [0040]-[0041]), digital wallet data associated with the digital wallet based on the identifying of the digital wallet, wherein the digital wallet data comprises one or more account data associated with one or more accounts of the digital wallet (FIG. 1, item 140, and [0052]); …
determining, using the processing device (FIG. 1, item 140, and [0042]), an account preferability for the one or more accounts based on the analyzing (FIG. 6, item 606, and [0081]); …
authorizing, using the processing device (FIG. 1, item 135, and [0043]), a transaction for the payment amount from the at least one account based on the identifying of the at least one account, wherein the payment amount is transacted from the at least one account based on the authorizing (FIG. 3, items 350, 355, and [0068]) …
With respect to claim 11, Gurunathan discloses a system for facilitating managing of payments made using digital wallets, the system comprising: … a processing device communicatively coupled with the communication device (FIG. 7, items 705, 715, 725, and [0085]-[0086]), wherein the processing device is configured for: …
Gurunathan does not specifically disclose, however, Kohli discloses analyzing, using the processing device (FIG. 3, items 302, 304, and [0081]), the digital wallet data and the payment request data using at least one machine learning model ([0024], [0036], [0075], and [0105]); …
identifying, using the processing device (FIG. 2, item 202, and [0060]), at least one account from the one or more accounts based on the determining of the account preferability ([0068]); and …
Kohli discloses systems and methods for recommending financial instruments. It would have been obvious to one of ordinary skill in the art to include systems and methods for recommending financial instruments, as in Kohli, to improve and/or enhance the technology of facilitating a payment transaction using a preferred digital wallet application, as in Gurunathan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to assist consumers having access to multiple financial instruments, such as bank accounts, payment cards, installment programs, rewards programs, and promotion programs, when making purchases, by recommending a preferred and/or priority financial instrument so as to lessen the complexity and to ease being overwhelmed in making the financial instrument decision. Based on the payment request and the retrieved financial instrumental portfolio, a determination of the recommended financial instrument can be made using a machine learning algorithm.
Gurunathan and Kohli do not specifically disclose, however, Dhodapkar discloses … payment request data from a near field communication (NFC) chip comprised in a card (FIG. 1, item 112, and [Column 10, lines 23-55]) …
Dhodapkar discloses account actions based on interactions with NFC-enabled card. It would have been obvious to one of ordinary skill in the art to include account actions based on interactions with NFC-enabled card, as in Dhodapkar, and to include systems and methods for recommending financial instruments, as in Kohli, to improve and/or enhance the technology of facilitating a payment transaction using a preferred digital wallet application, as in Gurunathan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to offer a low speed connection with simple setup that can be used to bootstrap more capable wireless connections, such as actions performed that may include manipulation of or interaction with a user account with the user, as in a payment account.
Regarding claims 2 and 12, Gurunathan, Kohli, and Dhodapkar disclose the limitations of claims 1 and 11. Gurunathan further discloses the method of claim 1, wherein the one or more account data comprises one or more funds available in the one or more accounts, wherein the analyzing comprises comparing the one or more funds with the payment amount, wherein the account preferability comprises an account fund sufficiency of the one or more accounts, wherein the determining of the account preferability comprises determining the account fund sufficiency for the one or more accounts based on the comparing, wherein the identifying of the at least one account from the one or more accounts is further based on the determining of the account fund sufficiency ([0038], [0059], [0068], and [0098]).
Regarding claims 7 and 17, Gurunathan, Kohli, and Dhodapkar disclose the limitations of claims 1 and 11. Gurunathan and Dhodapkar do not specifically disclose, however, Kohli discloses the method of claim 1, wherein the one or more account data comprises one or more transaction amount restrictions for the one or more accounts, wherein the analyzing comprises analyzing the one or more transaction amount restrictions with the payment amount, wherein the determining of the account preferability is further based on the analyzing of the one or more transaction amount limitations ([0025] and [0106]).
Kohli discloses systems and methods for recommending financial instruments. It would have been obvious to one of ordinary skill in the art to include systems and methods for recommending financial instruments, as in Kohli, and to include account actions based on interactions with NFC-enabled card, as in Dhodapkar, to improve and/or enhance the technology of facilitating a payment transaction using a preferred digital wallet application, as in Gurunathan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to enable safe and secure digital payment transactions where the user does not need to enter actual payment card details for every transaction, and that provide an effective way to select a preferred wallet application from the multiple wallet applications present for performing the payment transactions.
Regarding claims 8 and 18, Gurunathan, Kohli, and Dhodapkar disclose the limitations of claims 1 and 11. Gurunathan and Dhodapkar do not specifically disclose, however, Kohli discloses the method of claim 1 further comprising: dividing, using the processing device, the payment amount into at least one payment amount portion based on at least one user defined transaction amount restriction ([0025] and [0106]); and
allocating, using the processing device, the at least one payment amount portion to the at least one account based on the dividing of the payment amount, wherein the at least one payment amount potion is transacted from the at least one account based on the authorizing and the allocating ([0025] and [0106]).
Kohli discloses systems and methods for recommending financial instruments. It would have been obvious to one of ordinary skill in the art to include systems and methods for recommending financial instruments, as in Kohli, and to include account actions based on interactions with NFC-enabled card, as in Dhodapkar, to improve and/or enhance the technology of facilitating a payment transaction using a preferred digital wallet application, as in Gurunathan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to assist consumers having access to multiple financial instruments, such as bank accounts, payment cards, installment programs, rewards programs, and promotion programs, when making purchases, by recommending a preferred and/or priority financial instrument so as to lessen the complexity and to ease being overwhelmed in making the decision. A determination of the recommended financial instrument can be made based on one or more measures which include rules and/or criteria/parameters against which the financial instruments are compared in determining the recommending financial instrument.
Regarding claims 9 and 19, Gurunathan, Kohli, and Dhodapkar disclose the limitations of claims 1, 8, 11, and 18. Gurunathan and Dhodapkar do not specifically disclose, however, Kohli discloses the method of claim 8 further comprising receiving, using the communication device (FIG. 2, item 202, and [0061]), the at least one user defined transaction amount restriction associated with the at least one account from at least one user device ([0025] and [0106]).
Kohli discloses systems and methods for recommending financial instruments. It would have been obvious to one of ordinary skill in the art to include systems and methods for recommending financial instruments, as in Kohli, and to include account actions based on interactions with NFC-enabled card, as in Dhodapkar, to improve and/or enhance the technology of facilitating a payment transaction using a preferred digital wallet application, as in Gurunathan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to allow a near field communication (NFC) device to be capable of splitting the bill and allowing one or more users on their NFC devices to apply gift cards, coupons, promotions, tips or other modifications to the amount due based on rules and/or user-defined restrictions, thus facilitating the use of multiple different types of payment on the same bill using NFC.
Regarding claims 10 and 20, Gurunathan, Kohli, and Dhodapkar disclose the limitations of claims 1 and 11. Gurunathan further discloses the method of claim 1, wherein the one or more account data comprises one or more account parameters of the one or more accounts, wherein the payment request data comprises at least one requirement for paying the payment amount, wherein the analyzing comprises analyzing the one or more account parameters with the at least one requirement, wherein the account preferability comprises an account compatibility of the one or more accounts for making the at least one transaction, wherein the determining of the account preferability comprises determining the account compatibility for the one or more accounts, wherein the identifying of the at least one account from the one or more accounts is further based on the determining of the account compatibility (FIG. 6, item 606, and [0036], [0048], [0077], and [0081]).

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gurunathan et al (U. S. Patent Application Publication No. 20190362339 A1), herein referred to as Gurunathan, in view of Kohli (U. S. Patent Application Publication No. 20200234268 A1), herein referred to as Kohli, in view of Dhodapkar et al (U. S. Patent No. 10909525 B1), herein referred to as Dhodapkar and in further view of Martin (U. S. Patent No. 10776769 B2), herein referred to as Martin.
Regarding claims 3 and 13, Gurunathan, Kohli, and Dhodapkar disclose the limitations of claims 1-2 and 11-12. Gurunathan, Kohli, and Dhodapkar do not specifically disclose, however, Martin discloses the method of claim 2 further comprising: dividing, using the processing device (FIG. 1, items 102, 106, and [Column 4, lines 38-48; lines 50-51]), the payment amount into one or more payment amount portions, wherein the one or more payment amount portions are equal ([Column 11, lines 59-61]); and
allocating, using the processing device (FIG. 1, items 102, 106, and [Column 4, lines 38-48; lines 50-51]), the one or more payment amount portions to the one or more accounts based on the dividing, wherein the comparing comprises comparing each fund of the one or more funds associated with each account of the one or more accounts with each payment amount portion of the one or more payment amount portions allotted to each account of the one or more accounts ([Column 4, lines 14-22]), wherein the determining of the account fund sufficiency for each account of the one or more accounts is further based on the comparing of each fund of the one or more funds associated with each account of the one or more accounts with each payment amount portion of the one or more payment amount portions allotted to each account of the one or more accounts ([Column 7, lines 5-15]).
Martin discloses a unified payment vehicle. It would have been obvious to one of ordinary skill in the art to include a unified payment vehicle, as in Martin; to include account actions based on interactions with NFC-enabled card, as in Dhodapkar; and to include systems and methods for recommending financial instruments, as in Kohli, to improve and/or enhance the technology of facilitating a payment transaction using a preferred digital wallet application, as in Gurunathan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide today’s consumers with a more efficient, secure, and effective way of accessing and using their card related assets. With the continued growth in card based transactional offerings provided to consumers, many consumers are faced with the burdensome task of organizing, managing, tracking, transporting, and storing all of their credit, debit, stored-value, loyalty, and other types of merchant, vendor, and provide issued cards.
Regarding claims 4 and 14, Gurunathan, Kohli, and Dhodapkar disclose the limitations of claims 1-2 and 11-12. Gurunathan, Kohli, Dhodapkar, and Martin disclose the limitations of claims 3 and 13.  Gurunathan, Kohli, and Dhodapkar do not specifically disclose, however, Martin discloses the method of claim 3, wherein the identifying of the at least one account from the one or more accounts is further based on the determining of the account fund sufficiency for each account of the one or more accounts, wherein a fund of the one or more funds associated with each of the at least one account is greater than or equal to a payment amount portion of the one or more payment amount portions allotted to each of the one or more accounts, wherein the authorizing of the transaction further comprises authorizing the transaction of the payment amount portion from each of the at least one account ([Column 7, lines 5-14]).
Martin discloses a unified payment vehicle. It would have been obvious to one of ordinary skill in the art to include a unified payment vehicle, as in Martin; to include account actions based on interactions with NFC-enabled card, as in Dhodapkar; and to include systems and methods for recommending financial instruments, as in Kohli, to improve and/or enhance the technology of facilitating a payment transaction using a preferred digital wallet application, as in Gurunathan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a unified payment vehicle that can automatically present the most appropriate mode of payment for the current transaction to overcome the burden of consumers carrying multiple means of payment and having to remember which payment vehicle offers higher rewards than others or which payment vehicle has a higher credit limit.
Regarding claims 5 and 15, Gurunathan, Kohli, and Dhodapkar disclose the limitations of claims 1-2 and 11-12. Gurunathan, Kohli, Dhodapkar, and Martin disclose the limitations of claims 3-4 and 13-14. Gurunathan, Kohli, and Dhodapkar do not specifically disclose, however, Martin discloses the method of claim 4 further comprising: identifying, using the processing device (FIG. 1, items 102, 106, and [Column 4, lines 38-48; lines 50-51]), at least one first account from the one or more accounts based on the determining of the account fund sufficiency for each account of the one or more accounts, wherein a first fund of the one or more funds associated with each of the at least one first account is less than the payment amount portion of the one or more payment amount portions allotted to each of the one or more accounts, wherein the authorizing of the transaction further comprises authorizing the transaction of the first fund from each of the at least one first account (FIG. 4, item 404, and [Column 8, lines 56-67; Column 9, lines 8-19]; FIG. 4, item 406, and [Column 9, lines 23-25]);
canceling, using the processing device (FIG. 1, items 102, 106, and [Column 4, lines 38-48; lines 50-51]), the at least first account after the transaction of the first fund from each of the at least one first account (FIG. 4, item 408, and [Column 9, lines 25-28; lines 31-39]);
determining, using the processing device (FIG. 1, items 102, 106, and [Column 4, lines 38-48; lines 50-51]), a first payment amount of the payment amount based on a difference between the first fund associated with each of the at least one first account and the payment amount portion allotted to each of the one or more accounts ([Column 7, lines 36-48]; [Column 8, lines 56-67]);
dividing, using the processing device (FIG. 1, items 102, 106, and [Column 4, lines 38-48; lines 50-51]), the first payment amount into at least one first payment amount portion based on the determining of the first payment amount ([Column 7, lines 18-20]); and
allotting, using the processing device (FIG. 1, items 102, 106, and [Column 4, lines 38-48; lines 50-51]), the at least one first payment amount portion to at least one second account of the at least one account based on the account fund sufficiency of the at least one first account, wherein a second fund of the one or more funds associated with each of the at least one second account is greater than or equal to the payment amount portion and a first payment amount portion of the at least one first payment amount portion ([Column 13, lines 40-59]).
Martin discloses a unified payment vehicle. It would have been obvious to one of ordinary skill in the art to include a unified payment vehicle, as in Martin; to include account actions based on interactions with NFC-enabled card, as in Dhodapkar; and to include systems and methods for recommending financial instruments, as in Kohli, to improve and/or enhance the technology of facilitating a payment transaction using a preferred digital wallet application, as in Gurunathan, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide a unified payment vehicle that automatically allocates a payment among funding accounts according to rules configured by the user to overcome the inconvenience and burden to users of carrying multiple payment vehicles and having to remember which to use in which circumstances.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Maeng (U. S. Patent No. 10943220 B1) – Automatically Processing Split Payments in POS Device
Maeng recites systems and methods that facilitate a mobile wallet splitting payments to an invoice between multiple payment accounts are disclosed herein. The mobile wallet can receive an invoice, and then select a set of payment accounts to each pay a portion of the invoice. The mobile wallet can send the payment information to a point of sale device, indicating that the payment include multiple payments from different payment accounts. The point of sale device can then process the multiple payments, either sequentially, or in parallel. In an embodiment, the mobile wallet can receive partial payments from other mobile wallets for the invoice, collect the payments together, and send the payment information at once to the point of sale device for the set of mobile wallets. Maeng not used as cited references better disclose the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN R CHISM/Examiner, Art Unit 3692

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692